 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 1 of 29

IN THE UNITED STATES DISTRICT COUR'I`
DISTRICT OF MARYLAND
(Northern Division)

JEFFRY E. TAYLOR
3 931 Glenhurst Road
Dlmda]k, Ma;ryland 21222

x->f

={'H‘$f‘

Plaintiff Civil No.

 

V.

k”$¢'§l'

BALTIMORE POLICE
DEPARTMENT

601 E. Fayette Street
Baitimore, Maryland 21202

Serve on.'

Daniel Beck, Esquire

Chief O]j‘z`ce ofLegal Ajj”airs
100 N. Hoiiday Street, Suite 101
Baltimore, Mary1ar1d 212()2

KURT ROEPCKE, Sergeant

in his Individual and Official Capacity
Baltimore City Police Department

c/o 601 E. Fayette Street

Baltimore, Maryland 21202

-X-%'X‘-%€‘§!-'X-)&%€-M~'X‘X-H~H"X'>€-N‘

KEVIN DAVIS, Former Commissioner,
in his Individuzd and Official Capacity
Baltimore City Police Department

c/o 601 E. Fayette Street

Baltimore, Ma.ryland 21202

~I-K~i€~%*%%§f‘

DARRYL ])E SOUSA, Former
Commissioner, in his lndividual and Official *
Capacity

Baltimore City P01ice Department
c/O 601 E. Fayette Street
Baltimore, Maryland 21202

-X-é€-%-Bé

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 2 of 29

s.=

GARRY TUGGLE, Interim Cominissioner,*
in his Individual and Officizd Capacity *
_Baltimore City Police Department
0/0 601 E. Fayette Street
Ba}tirnore, Mary]and 21202

FREDERICK GILBART, Maj or,

in his Individual and Offlcial Capacity
Baltimore City Police Depal“tinent

c/o 601 E. Fayette Street

Baltimore, Maryland 21202

‘PE'%~K-%-)G>f-éf-K-i(-%€~

MAYOR AND CITY COUNCIL
OF BALTIMORE

100 North Holiday Street
Baltimore, Maryiand 21202

Serve on:

Andre M. Davis, Esquire
City Soiicitor

100 North Holiday Street
Baltimore, Maryland 21202

%9%5("56%>{'>{->¢‘?{‘={‘

STATE OF MARYLAND
c/o Brian Frosh

Office of the Attorney Generai
200 Saint Paul Place
Baliimore, Mary1and 21202

-K-)&%€~BE%X'X'

])efendants ="
7‘::»'€7‘:1?:=‘<§:=‘¢>’c:?¢v’¢:':i¢?'€:k>?'.“:'a'¢>'nk=-'n'n'€k'ka’n¢n’n':'kki:#n'w’w'n!::'n?n'n'¢>’c*%=»'¢=’cv'::'c4:7'¢:~1:1'€1?'.»'€&'¢‘.’¢#<=¥%*=’€1':7':1'€=':7‘:7':>‘:§¢~!¢§:*1'¢**!¢?'€:%1':';':>':
COMPLAINT ANI) RE()UEST FOR JURY TRIAL

COMES NOW, Plaintiff, Jeffry E. Taylor, by and through his attorneys, 10 Anna Schmidt,
Danielie E. Marone and the 1aW firm of Schmidt, Dailey & O’Neili, LLC, and brings this
Comp1aint for Damages and Request for Jury Triai against Defendants, B_altimore Police
Department (“BPD”), Kurt Roepcke (“Defendant Roepcke”), Kevin Davis (“Defendant Davis”),
Darryl De Sousa (“Defendant De Sousa”), Gary Tuggle (“Defendant Tuggle”), Frederick Gilbart

(“Defendant Gilbart”), Mayor and City Coun011 of Baltimore (“Defendant City”), and the State 01

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 3 of 29

Maryland (“Defendant State”) for illegal retaliation in violation of his First Amendrnent Rights, 42
U.S.C. § 1983, Aiticle 40 of the Maryland Declaration of Rights, and the LaW Enforcement
Ofricers’ Bill of Rights, Md. Code Ann., Public Safety §§ 3-101 er seq., as Well as Wrongful
employment/labor practices and, as grounds therefore, states the following:

I. JURISDICTION AND VENUE

1. This Court has jurisdiction over the claims in this Cornplaint under 28 U.S.C. §§
1331 and 1343.

2. Venue is proper pursuant to 28 U.S.C. § 1391.

3. Plaintiff provided timely notice of intent to tile a claim. See Exhibit 1.

4. The amount in controversy exceeds seventy~iive thousand dollars ($75,000.00),
excluding interest and costs.

II. PARTIES

5. At all times material hereto, Plaintiff Was employed by the BPD and a resident oi
Maryland, residing at 3931 Glenhurst Road, Dundalk, Maryland 21222 in Baltimore Ccunty,
Maryland.

6. At all times material hereto, Defendant BPD Was a municipal agency of the City ot
Baltimore and/or the State of Maryland and the employer of Defendant Roepcke, and a person
Within the meaning of42 U.S.C. § 1983.

7. At all times material hereto, Defendant Roepcke Was employed by the BPD and
Was a Sergeant in the Special Operations Section/Marine Unit, acting in his capacity as an agent,
servant, and employee of the BPD. Defendant Roepcl<e is being sued in his official capacity as a

police officer for the BPD and in his personal capacity.

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 4 of 29

8. Since February 8, 2018, Frederick Gilbart (hereinafter c‘Defendant Gilbart”) has
been employed by the BPD and is in charge of Tactical Operations, acting in his capacity as an
agent, servant, and employee of the BPD. Defendant Gilbart is being sued in his official capacity
as a police officer for the BPD and in his personal capacity.

9. At all times material hereto, Defendant City Was a municipal government, the
employer of Defendant Roepcke and Defendant Gilbart, and Was responsible for hiring police
officers, including but not limited to, Defendant Roepcl<e and Defendant Gilbart. Defendant City,
via the l\/layor of Baltirnore, has appointed BPD Cornrnissioners, Kevin Davis, Darryl De Sousa,
and Gary Tuggle, all of Whom exercised policy_making authority for the BPD and Were charged
With functioning as the Police Cornrnissioner and Executive Officer of the BPD. ln directing and
supervising the operations and affairs of the BPD, Defendants Davis, De Sousa, and Tuggle are
vested With all the powers, rights, and privileges attending the responsibility of management and
could exercise the same, Where appropriate, by rule, regulation, order or other departmental
directive, Which Was binding on all members of the BPD. The authority and responsibility vested
in Defendants Davis, De Sousa, and Tuggle included, but is not limited to: (1) appointing Deputy
Commissioners to serve at their pleasure, and other ranks and positions above the rank of Captain
for the purpose of ensuring effective and efficient staffing and operation of the major functional
subdivisions of the BPD; (2) determining and establishing classifications of ranks, grades and
positions for police officers Within the BPD; (3) determining and designating the authority,
responsibility, duties, assignments, rights and privileges of each ranl<, grade or position, and
establishing the order of succession to positions of command Within the BPD; (4) regulating
attendance, conduct, training, discipline and procedure for all members of the BPD and the

making of other rules, regulations, and orders as necessary for the good governance of the BPD

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 5 of 29

and its members; and (5) suspending, amcnding, rescinding, abrogating or canceling any rule,
regulation, order or other departmental directive adopted by them or any former Police
Commissioner, and adopting all other reasonable rules, regulations and orders as deemed
necessary to enable the BPD to effectively discharge its duties. The BPD is a department of
Defendant City, which Was responsible for, and through its agents, servants and/or employees,
undertook, police functions in the City of Baltirnore. Defendants Roepcl<e and Gilbart Were
agents, servants or employees of the BPD and the City of Baltimore during the incidents giving
rise to the various claims asserted herein. Defendant City is accordingly named as a party and a
substitute party defendant under Federal Rule of Civil Procedure 25. Defendants Davis, De Sousa,
and 'l`uggle are being sued in their individual and official capacities
10. By Ch. 367 of the Acts of 1867, the General Assembly of l\/Iaryland made the BPD
an agency of Defendant State. By Ch. 920 of the Acts of 1976, the General Assembly transferred
the power to appoint the BPD Police Commissioner from the Governor to the Mayor of Baltimore
City.
ll. At all times material hereto, the BPD Was acting individually and by and through
its actual or apparent agents, servants, and employees, including, but not limited to, Defendants
Davis, De Sonsa, Tuggle, Gilbart and Roepcl<e, Who Were acting Within the normal scope of their
employment
III.FACTS AND ALLEGATIONS COMM()N TO ALL COUNTS
l2. Defendant Davis Was the Defendant BPl)’s Police Commissioner from ()ctober 19,
2015 until lanuary 19, 2018, When he Was fired by Mayor Catherine Pugh.
13. Defendant De Sousa Was Defendant BPD’s lnterini Police Commissioner

beginning on January 19, 2018. He Was confirmed as the Police Comrnissioner on February 28,

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 6 of 29

2018 and remained in that position until he resigned on or about May 15, 2018 after being
criminally charged With failing to file and/or pay personal taxes.

14. On l\/lay 15, 2018, Defendant Tuggle Was appointed Defendant BPD’s lnterim
Police Connnissioner by l\/layor Catherine Pugh.

15. At all times material hereto, Plaintiff Was a police officer employed by the BPD.

l6. Plaintiff Was hired by the BPD on October 23, 2000. He has been assigned to
Defendant BPD’s Marine Unit since l\/lay 2015.

l7. At all times material hereto, Defendant BPD’s Marine Unit Was comprised of seven
(7) officers; namely, Plaintiff, Officer Chris Gesla, Officer Rob Cortina, Officer Brian Wassum. _
Officer .l osh Fidler, Officer Garrett Miller and Defendant Roepcke. Plaintiff is the 4th senior
officer in the Marine Unit. rl`he highest ranking officer is Defendant Roepcke, Who reports to
lieutenant George Hauf (“Lt. Hauf).

18. At all times material hereto, Lt. Hauf’s chain of command Was Captain Charles
“Chuck” Thompson (Cpt. Thompson), followed by l\/lajor l\/lilton Corbett (Maj. Corbett), and
Colonel Melissa Hyatt (Col. Hyatt). Lt. Hauf Was located off~site at the BPD’s Aviation Unit;
therefore, Defendant Roepcl<e had day-to-day oversight and supervision over the l\/larine Unit.

l9. ln or about November 2016, the BPD i\/larine Unit, including Plaintiff, Was ordered
by Defendant Roepcke to start a “salvage operation” for a boat identified as the Danger Zone,
Which Was moored and/or anchored in the Baltimore lnner Harbor. This order carrie about after a
resident in the Tidewater Village Apartments (Baltimore, l\/laryland), Who Was an acquaintance of
Col. Hyatt, complained that the Danger Zone Was an “eyesore.” As a result, Col. Hyatt instructed
Defendant Roepcke to have the boat removed, despite the fact that the boat Was not illegally

moored or anchored.

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 7 of 29

20. On the first day that the Marine Unit responded to the Danger Zone’s location, it
was low tide and the boat Was sitting atop pilings. Plaintiff sought out Defendant Roepcl<e and
advised that the BPD should not be handling the matter because it Was not the job of the BPD to
engage in “salvage operations” for boats that did not pose a health or safety risk to the boating
public. Plaintiff suggested that they call a tow boat and/or salvage company because the BPD
could also be liable if something occurred during the operation Plaintiff further advised Defendant
Roepcl<e that the boat Was not illegally moored or anchored and that the boat owner had never
been issued a citation or enforcement order to move. Plaintiff reported to Defendant Roepcke that
the salvage operation was outside of the authority of the Marine Unit. Dcspite Plaintiff’s
arguments and concems, Defendant Roepcke instructed the Marine Unit to begin salvage
operations Plaintiff told Defendant Roepcke that he Would not participate in illegal activity or
actions outside of the authority of the BPD and, therefore, refused to participate in the Danger
Zone salvage and subsequent recovery efforts unless ordered to do so.

21. During the Marine Unit’s initial efforts to remove the Danger Zone, the officers
damaged the boat, impaling it on a piling, causing oil, gas, and/or other dangerous liquids to
contaminate the Baltimorc -llarbor. Defendant Roepcl<;e failed to notify the National Response
Center or the U.S. Coast Guard of the oil spill in violation of federal law. He also used a solid
boom that did not contain the spill, allowing it to continue to contaminate the Harbor. l-le also
failed to contact a salvage company to assume control of this dangerous situation lnstead,
Defendant Roepcke continued to use BPD personnel and resources over the course of several
months to attempt to remedy the situation and salvage the boat. These efforts included having the
BPD pay overtime to members of the BPD Dive Unit to attempt remediation. When those efforts

were unsuccessful, Defendant Roepcke brought in employees from KB Diver Services, a private

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 8 of 29

organization, to consult on the best method to remove the Danger Zone from the piling.
Defendant Roepcke allowed KB Diver Service employees to use BPD boats without first
obtaining a waiver/release or approval from Lt. Hauf, Cpt. Thompson, or l\/laj. Corbett.

22. On lanuary 19, 2017, Plaintiff spoke with Lt. Hauf and several people on the BPD
Dive Squad about the Danger Zone operations He advised Lt. Hauf that he had contacted some
salvage and tow companies that would remove the Danger Zone, possibly at no cost to Baltimore
City.

23. On lanuary 30, 2017, Plaintiff was approached by some citizens who expressed
dissatisfaction with the way the Danger Zone salvage was being handled They also were upset
about the oil and gas spills. They provided Plaintiff with photographs and a video. Plaintiff
agreed with the citizen’s concerns and agreed to speak out about the issue within the BPD.
Plaintiff discussed his concerns with Defendant Roepcke and reminded him that he could contact a
salvage company.

24. After Defendant Roepcl<e failed to stop efforts with regard to the Danger Zone,
Plaintiff decided to reach outside of his immediate chain of command to protest Defendant
Roepcke’s actions. On February 2, 2017, Plaintiff sent an e-mail to l\/laj. Corbett to inform him
about the situation and his concerns with the Danger Zone salvage operations lie wrote the
- following:

l know you are very busy but l wanted to inform you of a situation
and concerns of the boat Danger Zone. Several citizens have been
expressing concern of the hazards and environmental issues being
caused by the actions of the dive team. A group of bystanders have
been taking photos and made the below slide show and the e-mail
they sent to me is attached below and they sent it to me two times

HOW.

l know there are programs that remove abandoned vessels and l was
told at no cost to the city. l will get you more information and if

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 9 of 29

there is any way l can help or answer any questions l will always be
available for you.

25 . Plaintiff reported to l\/laj. Corbett the Danger Zone salvage was an improper use ol
BPD manpower and equipment in that Defendant Roepcke had taken twelve (12) officers, two (2
boats and a helicopter out of service and outside the BPD’s proper duties to engage in the
improper salvage operations.

26. When Plaintiff reported his concerns regarding the Danger Zone salvage to Maj.
Corbett, he was doing so as a private citizen and not within his official duties as a BPD police
officer.

27. On February 3, 2017, Maj. Corbett responded and acknowledged that “WE” have
been getting several complaints about the boat, but he was being told something “completely
different” about removing the boat. He requested that Plaintiff provide information from the
salvage companies

28. On February 8, 2017, Plaintiff provided Maj. Corbett with information he received
from the l\/laryland Department of Natural Resources about abandoned vessels in the State of
Maryland.

29. On February 9, 2017, Plaintiff followed up and explained that he had contacts for
the Abandoned Boat and Debris Program and was advised that there would be no cost to the City.
He also informed Maj. Corbett tha “[f]rom the beginning of this situation l voiced my
opinion…and done extensive research and was guided on how to handle the removal of the boat
and cleanup of hazard/waist (sic) material spillage.” Later that day, Plaintiff sent a text message to
Maj. Corbett, stating:

Sir l just sent you a reply to the email l hope it helps and you'know
you can always call me.

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 10 of 29

Because l’m in touch with the community l know how irate they are
getting with this situation

Only because l feel loyal to you l felt l had to advise you of the
situation

30. On February 13, 20l7, Plaintiff again sent an e-mail to l\/laj. Corbett to follow-up
on the information provided regarding the Abandoned Boat Program. He also reported that
Defendant Roepcke and Lt. Hauf were detailing him out of the Mai'ine Unit on February 27, 2017.

31. Almost immediately after protesting and reporting Defendant Roepcke’s actions,
Plaintiff was ostracized, threatened, teased, and subjected to severe and pervasive harassment and
retaliation by Defendant Roepcke and other BPD officers

32. On December 9, 2016, while Plaintiff was in the Marine Unit office, he overheard
Defendant Roepcke and Officers Cortina, Miller and Wassum discussing him. Plaintiff heard
Defendant Roepcke and Officer Wassum state that they did not want to work with him and that he
was a “rat/snitch.” 'l`hey continued to discuss Plaintiff in this manner for over 10 minutes, until
Officer Miller saw Plaintiff in the office and went into the room to report that he was listening
After the officers left, Plaintiff confronted Defendant Roepcke and told him that it was
unprofessional to have such conversations about him. Plaintiff asked Defendant Roepcke to
schedule a meeting with command to resolve the situation, but no meeting was held.

33. On January 24, 2017, while Plaintiff was working with Officer Gesla, he asked
Plaintiff if he knew why Defendant Roepcke was having a meeting with Maj. Corbett. Plaintiff
advised him that he did not know what the meeting was about. ln response, Officer Gesla said
“sure you do, you go downtown to tell them everything.” He also told Plaintiff that he might not
want to say anything to anybody about what goes on at the Marine Unit because he “could be

transferred back to patrol, like they did to Sgt. Atwood.”

10

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 11 of 29

34. On February 23, 2017, Plaintiff was helping Officer Gesla with the Fronfier (one of
the BPD police boats) and noticed that whoever had performed winterization activities had not
removed the drain plugs or secured the trailer properly Officer Gesla called him a “snitch” and
remarked that he was going to run and tell Cpt. Thompson.

35. On April 21, 20l7, Defendant Gilbart advised Plaintiff that Defendath Roepcke
said he (Plaintiff) needed to “stop making grievances of everything and stop mentioning things
going wrong.”

36. Defendant Roepcke also engaged in harassing behavior. On luly 14, 2017, he sent
Plaintiff an e-mail, stating that he had painted a boat with the “wrong paint.” Defendant Roepcke
then posted the e-mail on the office wall for everyone in the Marine Unit to see. l-le also
publicized the e-mail to officers within and outside of the Marine Unit. By way of contrast, other
officer’s “bad acts” were not publicized to the Marine Unit or others For instance, when Officer
Cortina crashed and wrecked the Rarn trailer and Officer Wassum damaged the Ram, Defendant
Roepcke did not seek to humiliate them and, instead helped to conceal their actions Furthermore,
when Officer Wassum used the BPD gas card at Bass Pro for non-approved items and the card
was deactivated, Defendant Roepcke did not post or publicize his behavior

37. On l\/lay 15, 2017, Plaintiff’ s shoes and boots were stolen out of his work locker.
Plaintiff reported the theft to Defendant Roepcke but he did not investigate the matter or take any
action.

38. ' On July 31, 2017, Plaintiff was working when Defendant Roepcke came into the
office, saw him, and immediately left the room. During the shift, while Plaintiff was in the

building, he made several attempts to speak with Defendant Roepcke; however, he just ignored

ll

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 12 of 29

Plaintiff and left the room each time. Defendant Roepcke continues to ostracize Plaintiff by
failing to check in with him during his shifts and avoiding him.
39. Defendant Roepcke also isolated Plaintiff from activities and events that other
members of the l\/larine Unit are allowed to participate in. By way of example, on August 24,
2017, Plaintiff was patrolling the harbor at the West Wall and noticed that there was a christening
of an Army Corps of Engineers’ vessel occurring thcer Cortina from the l\/larine Unit was
present Plaintiff was not made aware of this event and not asked to participate in the event.

40. ln retaliation for complaining about the Danger Zone, on February 9, 2017,
Defendant Roepcke advised Plaintiff that he was being detailed to work at Personnel Background
lnvestigations for two (2) months Plaintiff protested, stating that the detail needed to be assigned
to the l\/Iarine Unit member with the least seniority per the FOP Memorandum of Understanding.
which meant that Officer Miller should have been assigned the detail. When Plaintiff continued to
complain about the detail, other officers told him that Defendant Roepcke was going to try and
have him permanently transferred out of the l\/lar`rne Unit. Fearing further retaliation, Plaintiff
accepted the detail

dll. On February l4, 2017, Plaintiff spoke with l\/faj. Corbett in reference to the Danger
Zone and being detailed to Personnel. Maj. Corbett told Plaintiff that Officer l\/liller had not been
sent on the detail (even though he had less seniority) because it would “look like punishment for
the Freddie Gray incident.” This justihcation is pre-textual because Officer Nero (also involved in
the Freddie Gray incident) was detailed from Aviation where he was assigned following his return
to work.

42. During the detail (February 27, 20l7 through April 20l7), Plaintiff was not

afforded the same opportunity to work overtime that was offered to members of the Marine Unit.

12

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 13 of 29

The detail and the failure to offer him overtime changed the terms and conditions of his
employment and was in retaliation over Plaintiff’s whistleblowing activities related to the Danger
Zone. Even after Plaintiff returned from the detail, he was continually denied overtime
opportunities that Defendant Roepcke made available to other members of the Marine Unit.

43. Furthermore, almost immediately after speaking out about his concerns over the
Danger .Zone salvage and cleanup operations Plaintiff was subjected to retaliation in the terms
and conditions of his employment Specifically, he was denied training opportunities and work
assignments offered to other members of the Marine Unit:

¢ On February 22, 2017, Officer Taylor was not notified of, or included in,
training that was offered by the Coast Guard. The training was offered to Lt.
Hauf, Defendant Roepcke and Officers Miller and Cortina. During this time,
Officer Miller' was supposed to be assigned to administrative duties only and
should never have been offered such training

¢ On May 10, 2017, Plaintiff was specifically excluded from training in
Annapolis with the Coast Guard. The training was offered to Defendant
Roepcke and other members of the Marine Unit.

-¢ On May 17, 2017 and May 18, 2017, Plaintiff was specifically excluded from
training in Annapolis with the Coast Guard. The training was offered to
Defendant Roepcke and other members of the l\/larine Unit.

¢ On June l, 2017, when Plaintiff reported for work, he observed that Defendant
Roepcke (who had changed his hours from night to day work) and Officer

l\/liller (who was marked on “vacation” in the book) were at work and training

13

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 14 of 29

with the FBl’s boat squad. Plaintiff complained to Defendant Roepcke that it
was unfair that he was being excluded from training

0 On July 24, 2017, Officer Miller, who is not a certified diver, was offered to
come into work and assist the dive team in recovering a shotgun thrown into the
water in Baltimore County.

¢ On August 23, 2017, Plaintiff was working and was told by other members of
the Marine Unit and ESU that there was an incident of bicycles being recovered
from the harbor by other members of the l\/larine Unit and dive team. Officer
Garrett was assigned to the incident, even though he is nor a certified diver and
a junior member of the Marine Unit. Plaintiff was not notified of the incident
or called in to respond.

¢ On September 7, 2017, Officer l\/liller participated in water-testing the surface
suit, even though he is not a certified diver and has less seniority in the Marine
Unit than Plaintiff.

44. On April 27, 2017, when Plaintiff was scheduled to return to the Marine Unit
following his involuntary detail to Personnel, Defendant Roepcke changed his schedule so that
other members of the l\/larine Unit (including those with less seniority) were accommodated
Defendant Roepcke treated Plaintiff s schedule requests differently and would not offer him
accommodations For instance, on l\/lay 4, 2017, Defendant Roepcke offered overtime to Officer
Wassum, a junior member of the l\/larine Unit, before offering the same position to Plaintiff. ln
addition, on luly 20, 20l7, Defendant Roepcke adjusted the roll book to accommodate his dive

trainings and Officer l\/liller for day work, in lieu of his night work schedule Furthermore,

14

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 15 of 29

Defendant Roepcke would change Plaintiff" s schedule without giving proper notice and would
deny him overtime opportunities

45 . On May 30, 2017, Plaintiff received an oral counseling from Defendant Roepcke in
reference to complaints with a boat stop with the MDTA that occurred in 2016. ln addition, he
' was placed in an “Early lntervention Program.” Plaintiff told Defendant Roepcke and Sgt. Ames
(who was on speakerphone) that the oral counseling was in retaliation for his protest against the
Danger Zone salvage and the allegations were made without any due process

46. On luly 4, 2017, Defendant Roepcke provided Plaintiff his performance evaluation
(commonly referred to as a “Green Sheet”). Defendant Roepcke completed the evaluation and
reported that Plaintiff “needed improvement” in handling citizens and “needed improvement” in
taking initiative Defendant Roepcke’s evaluation was retaliatory for Plaintiff’ s actions in
complaining about the Danger Zone salvage

47. On July ll, 2017, Lt. Hauf met with Plaintiff and gave him a second Green Sheet,
dated luly 12, 2017. Apparently recognizing that Defendant Roepcke’s Green Sheet was biased,
Lt. Hauf advised Plaintiff that he wanted it to reflect some positives and elaborated where Plaintiff
needed improvement Plaintiff told him that he had taken lots of initiatives and that citizens had
complimented him on his day-to-day duties and during his interactions with them. His initiatives
included, but were not limited to, creating a daily sign-in sheet for the l\/larine Unit, a document
that Defendant Roepcke refused to implement, maintaining radar certification for use on the water,
and volunteer community activities

48. Plaintiff reported to Lt. Hauf that Defendant Roepcke’s Green Sheet was in

retaliation for his complaints about the Danger Zone salvage. lie also told him how Defendant

15

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 16 of 29

Roepcke was isolating him from the rest of the Marine Unit. Plaintiff provided additional
examples of how Defendant Roepcke was violating Departmental Policy; specifically:

0 Defendant Roepcke was giving overtime and comp time to officers working the
night shift when they were put on 12-hours shifts that they did not work;

¢ Defendant Roepcke was using BPD manpower and funds with regard to the
Danger Zone salvage;

¢ Defendant Roepcke purchased a used, underwater chainsaw from one of his
friends instead of using the City bidding process; and

¢ Defendant Roepcke was using BPD ochers to work on the Dauntless, a Marine
Unit vessel, to conceal the fact that the motors had been damaged during the
Danger Zone salvage operations
49. Plaintiff also informed Lt. Hauf that Defendant Roepcke marked him as “Average’i
on the Green Sheet and treated him differently because other members of the Marine Unit had
engaged in more egregious actions He reported to Lt. Hauf the following acts or omissions

committed by other officers, namely:

¢ An officer that crashed the Rom into the trash boat, causing damage to the front
passenger side cross bar windshield;

o Defendant Roepcke and Officer Cortina wrecked the boat trailer for the Ram,
which still had not been fixed or reported as damaged; and

o The unit had several group meetings for Officers Wassum and l\/liller because
they were yelling at each other on calls in front of citizens

50. Rather than taking any action against Defendant Roepcke or the other officers, Lt.
Hauf suggested that Plaintiff document his improvements on his next Green Sheet.

51. On October 3, 2017, Plaintiff was involved in a work injury while at in-service
training At the time of the injury, Plaintiff was the Officer-ln-Charge (“OIC”) because his first-
1ine supervisor, Defendant Roepcke, was not working However, the injury occurred while

Plaintiff was working with Sgt. Wheeler and Lt. Hauf who were his “supervisors” and both were

16

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 17 of 29

duly notified of the injury at the time of the occurrence Plaintiff also completed an Employee
lncident Report on October 3, 2017 and was released to full duty work by Mercy Medical Center
PSI (hereinafter “PSI”). Defendant Roepcke had notice of the injury as of October 4, 2017
because both he and Officer Cortina were telling other members of the Marine Unit what “a piece
of shit” Plaintiff was because of the work injury.

52. On October 21, 2017, when Plaintiff woke up, he checked his cell phone and saw
that at 5:30 a.m. Defendant Roepcke had called and left a message, saying that he was supposed to
be working the 5:00 a.m. to 1:00 p.m. shift for the Baltimore Marathon. Plaintiff called Defendant
Roepcke and asked when his shift had changed Defendant Roepcke told him “last Friday.”
Plaintiff told him that was not, and could not, be true because he had a copy of the schedule Later
that day, Officer Gesla advised Plaintiff that he had been told of the shift change for the Baltimore
Marathon two (2) weeks prior. Defendant Roepcke charged Plaintiff with being AWOL for
failing to report to work. Those charges were later found to be “Not Sustained” after an lnternal
Affairs investigation.

53. On October 26, 2017, Plaintiff issued his Notice of Claim ~ Intent to Sue to (a) the
State of Maryland; (b) the lnterim City Solicitor; (c) Director Vernon Herron of the BPD’s Officer
Safety and Wellness Program', and (d) Dan Beck, Esquire, Chief of the Ofiice of Internal Affairs
for the BPD. According to the return of service, lnterim City Solicitor received the Notice on
October 31, 2017.

- 54. When Plaintiff issued his Notice of Claim, he was doing so as a private citizen and
not within his official duties as a BPD police officer.

55. On November 6, 2017, Plaintiff was scheduled to be seen in follow-up for his

October 3, 2()l7 work injury. While he was parking his departmental vehicle at Mercy Hospital,

l7

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 18 of 29

he was involved in a minor accident, wherein the top of the vehicle brushed the top of the
building Plaintiff immediately called in the accident to the BPD’s Accident Investigation Unit
(“AIU”). An AIU investigator came to the scene, performed an investigation, took photographs,
and Plaintiff completed all required departmental paperwork At 2:07 p.m. that day, Plaintifi
emailed Defendant Roepcke his light duty form from PSI as a result of the October 3, 2017 injury.
He also reported having a very small accident with the Marine Unit truck and having notified AlU.
In response, Defendant Roepcke texted Plaintiff, asking him where he had been all day, why he
was on light duty, and to call him. Plaintiff spoke with Defendant Roepcke and explained his
email.

56. On November 6, 2017, Plaintiff received a Notification of internal lnvestigation
from Chief Rodney Hill (IAS 2017-0259) regarding an incident with Officer Katie Fox that
allegedly occurred when he was temporarily assigned to Special Events in 2010. Officer Fox’s
allegations were previously investigated in 2010 and found to have no merit

57. On or about November 9, 20l7, Defendant Roepcke charged Plaintiff with failing
to notify him of a work injury that occurred on October 3, 2017. Those charges were investigated
by lnternal Affairs and ultimately found to be “Not Sustained.” Contrary to the Statement oi
Charges, Defendant Roepcke was personally aware of the work-related injury as of October 4,
2017 and Plaintiff’ s chain of command was present at the time of the injury and were aware ot
same at the time the incident occurred.

58. On or about November 9, 2017, Defendant Roepcke charged Plaintiff for failing to
report the “accident” with the Marine Unit vehicle that occurred on November 6, 2017.

59. On November 15, 2017, while Plaintiff was working day shift at the I\/larine Unit,

the tires of his vehicle were intentionally damaged due to his whistleblowing activities Plaintiff

18

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 19 of 29

reported the incident to Defendant Roepcke; however, he did not taken any action to investigate
the incident

60. Following Plaintiff s October 3, 2017 work injury, he was placed on light duty until
on or about December 23, 2017, when he underwent surgery. While on light duty, Plaintiff
worked in the l\/iarine Unit, taking inventory of parts and restructuring the inventory list. He
performed those duties until on or about December 23, 2017.

61. On February 7, 2018, Plaintiff received a Noti§cation of Finding, advising him that
a c‘PCS” finding had been rendered and resulted in a finding of “Sustained” for the allegation ot
Neglect of Duty regarding the failure to “immediately” report the accident with a departmental
vehicle. Plaintiff was advised that the discipline would be a “severe letter of repriman ” to be
placed in his file. Plaintiff requested to see the proposed letter of reprimand but was not provided
with a copy. Plaintiff declined to accept the proposed discipline

62. On or about l\/larch 5 , 2018, Plaintiff returned to work with Defendant BPD on light
duty work on and, instead of returning to work in the Marine Unit, Defendant Gilbart ordered him
to report to Headquarters to work in Administration.

63. On April 20, 2018, charging documents were prepared, reviewed and punishment
recommendation was approved by the Disciplinary Review Committee and the Police
Commissioner’s Designee. lnstead of the “severe letter of reprimand” previously offered to
Plaintiff on February 7, 2018, the new and increased proposed punishment was (a) involuntary
transfer to patrol, (2) severe letter of reprimand, and (3) 10 days suspended without pay.

64. On April 26, 20l8, Plaintiff requested a Trial Board Hearing and, by doing so, was
notified that he was subject to any punishment arising out of the hearing board, up to and

including terminationl

19

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 20 of 29

65. On May 2, 2018, Plaintiff asserted his right to an alternative method of forming the
Trial Hearing Board under Md. Code Ann. Public Safety § 3-l07.

66. On May 31, 2018, Plaintiff provided his justiication for requesting an alternative
method for forming the Trial Hearing Board; namely that (a) twelve (l2) days after Plaintiff’s
Notice of Claim was served upon the BPD, Defendant Roepcke instituted a series of four (4
charges against him for frivolous and/or falsified matters; (b) Plaintiffs tires were damaged on
November 15, 2017 in retaliation for his whistleblowing activities; (c) ln January 2018, Plaintiff
reported Defendant Roepcke for violating BPD policies and procedures related to the 20l8
schedule for leave groups and l-l days; (d) a citizen, loanne Bayles, had reported a threat against
Plaintiff made by BPD Officer lohn Potter (a member of the Mounted Unit); and (e) Defendant
Roepcke’s comments to a fellow officer that it was his intention to get Plaintiff terminated

67. On lune 4, 2018, Plaintiff filed a Motion to Dismiss the charges against him on the
grounds that the entire investigation and process had been irreparably tainted because the Trial
Board Case Book included information about Plaintiff’s prior non~punitive counseling
memoranda

68. On lane 16, 2018, Defendant Tuggle denied Plaintiff s request for an alternative
method of forming the Hearing Board.

69. On or about luly 6, 2018, Plaintiff filed a complaint with the Office of the inspector
General (“OIG”) concerning misuse/abuse of BPD resources and whistle-blower retaliation In
addition to reporting the fraud, misuse and/or abuse of BPD- manpower, funds and equipment
related to the Danger Zone salvage, Plaintiff reported that Defendant Roepcke (a) gave away BPD
equipment without any authority from his superiors in order to obtain parts and/or labor to repair

various l\/Iarine Unit boats; (b) made purchases for boats that were r_1_9_t City-owned by using

20

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 21 of 29

legitimate City-owned boats with valid shop numbers to mask the fraudulent purchases; (c
engaged in frequent swaps, trades and other illegal transactions to acquire dive equipment without
adding the items to the BPD’s inventory or assigning a required property number for BPD
property valued over $100.00 in violation of BPD General Order 01-87; and, (d) was fraudulently
putting in work hours for himself and members of the l\/_[arine Unit when they were not working
and not entitled to pay (i.e., overtime and “slash days”).

70. When Plaintiff filed his complaint with the OIG, he was doing so as a private
citizen and not within his official duties as a BPD police officer.

71. Plaintiff has provided statements and information to the OIG as they continue their
investigation into Defendant BPD’s Marine Unit and Defendant Roepcke.

72. When Plaintiff provided statements and information to the OIG, he was doing so as
a private citizen and not within his official duties as a BPD police officer.

73. On July 31, 2018, in light of Defendant Roepcke’s continuing retaliatory actions
being taken against Plaintiff, and the real possibility that Plaintiff was going to be terminated if he
were to proceed with a Trial Board composed of BPD members, Plaintiff accepted Defendant
BPD’s original recommendation of a simple letter of reprimand for neglect for failing to
immediately notify his supervisor of an accident while utilizing a departmental vehicle pursuant to
BPD Policy 908.

74. Defendants Gilbart, Roepcke and Tuggle are aware that the OIG is investigating the
Marine Unit and that Plaintiff is the source of the complaint Defendants Gilbart and Roepcke
have continued to engage in a pattern and practice of retaliating against Plaintiff by (a) ostracizing.
him; (b) allowing members of the l\/larine Unit yell, threaten, and harass Plaintiff; (c) failing to

investigate Plaintiff’s complaints against members of the Marine Unit for yelling and threatening

21

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 22 of 29

him; (d) encouraging the other members of the Marine Unit to write grievances or c‘95s” against
Plaintiff; (e) threatening to transfer Plaintiff from the Marine Unit', and (f) ordering Plaintiff to
meet with Director Vernon Herron.

75 . On or about September 5, 2018, Plaintiff was released to full duty work following
his work-related injury and reported back to the Marine Unit.

76. On December 13, 2018, Defendant Gilbart met with Plaintiff and told him that he
was being “temporarily” moved from the l\/larine Unit to the Active Shooter Training Unit.
During the meeting, Defendant Gilbart threatened Plaintiff, stating that he ccwanted leff to be able
to see his retirement.” Defendant Gilbart also told Plaintiff that BPD’s legal department had
endorsed the action and that he could speak with his lawyer, but that it “wouldn’t look favorable
for him and that perhaps he should check in with [Director] Vernon again.”

77. On or about December 14, 2018, Sergeant Paul Sinchak from the BPD Bomb Unit
sent a text message to the Bomb and Marine Units stating:

All: l have been notified that Officer Taylor has been ordered to stay
away from Quarters by Command. A new door code will be
forthcoming lie is not to be provided with the new code. if he needs
access to the building he is to contact Lt. Hauf or Maj. Gilbart directly.
Compliance is mandatory. Please reply and acknowledge

78. Upon information and belief, Plaintiff has been removed from Defendant BPD’s
Marine Unit and barred from the premises because he is cooperating with the OlG’s on-going
investigation

79. All of the actions taken by Defendants Davis, De Sousa, Tuggle, Gilbart and

Roepcke were taken in their individual and official capacities in the course and scope of their

employment with the BPD.

22

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 23 of 29

COUNT l
FIRST AMEN])MENT RETALIATION ~ FREEDOM OF SPEECH
42 U.S.C. § 1983
(All Defendants)

Plaintiff incorporates by reference and re-alleges the allegations contained in the preceding
paragraphs, as if fully set forth below.

80. Plaintiff had knowledge of the existence of facts relating to the fraud, misuse and
abuse of BPD manpower, resources and equipment and improper acts allegedly committed by
Defendant Roepcke and the personnel in the Marine Unit.

81. Although it was not part of or pursuant to Plaintiff’s official duties, as a concerned
citizen, he reported the fraud, misuse and abuse of BPD manpower, resources and equipment and
improper acts to l\/laj. Corbett, the State of l\/laryland, the lnterim City Solicitor for Baltimore City,
the Chief of Legal Affairs for the BPD, Director Herron and the OlG.

82. Although it was not part of or pursuant to Plaintiff’s official'duties, as a concerned
citizen, he provided statements, information and documentation to assist the OlG’s investigation
into the fraud, misuse and abuse of BPD manpower, resources and equipment and improper acts
committed by Defendant Roepcke and the personnel in the l\/larine Unit.

83. Although it was not part of or pursuant to Plaintiff’s official duties, as a concerned
citizen, he spoke with Director Herron and OlG investigators about the harassment and retaliation
that he was experiencing by the BPD, Defendant Roepcke and other members of the l\/larine Unit
as a result of his reported incidents of.fraud, misuse and abuse undertaken by the Defendants.

84. The harassment and retaliation against Plaintiff and which was permitted and
fostered by the BPD was a result of Plaintiff’ s whistleblowing to the BPD and OIG about l

Defendant Roepcke’s fraud, misuse and abuse of BPD manpower, resources and equipment and

improper acts. Plaintiff has experienced ostracism, taunting, intimidation, personal threats,

23

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 24 of 29

damages to his personal property, harassment, multiple false and/or frivolous departmental
charges and threatened with termination since blowing the whistle on the police fraud, misuse and
abuse by Defendant Roepcke and within the Marine Unit.
85. Plaintist speech and his actions in reporting the police fraud, misuse and abuse by
Defendant Roepcke and within the l\/larine Unit to the BPD and OlG were protected expressions
regarding matters of public concern.
86. Plaintiff asserts that his interest in First Amendment expression outweighs
whatever interest the Defendants had regarding maintaining control over the workplace
87. Plaintiff asserts that he was unjustifiably subjected to retaliation, harassment,
threats and intolerable and hostile work environment by the Defendants as a result of his
whistleblowing police misconduct as it pertains to the Danger Zone salvage, Defendant Roepcke’s
practice of abusing overtime, using slash days for members of the l\/[arine Unit and other fraud and
abuse being perpetrated by Defendant Roepcke and/or others within the l\/larine Unit.
88. Plaintiff asserts that he was unjustifiany charged by Defendant Roepcke and/or
other supervisory members of the BPD and investigated by the lnternal Affairs Division of the
BPD.
89. Plaintiff asserts that a causal relationship exists between his protected expressions
on matters of public concern and these adverse employment actions.
90. These actions complained of herein violate Plaintiff’s right to free speech under the

First Amendment of the U.S. Constitution.
WHEREFORE, Plaintiff prays for lludgment:
(a) lssuing an award to compensate for all other non-economic damages incurred

by Plaintiff, including but not limited to, the humiliation, stress, mental

24

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 25 of 29

anguish, embarrassment and loss of enjoyment of life suffered in an amount no
less than $500,000.00;

(b) Alternatively, if compensatory damages are not awarded, issuing an award of
nominal damages;

(c) Awarding Plaintiff his costs and reasonable attorney’s fees in this action;

(d) Granting punitive damages against the Defendants in the amount of
$1,000,000.00; and

(e) Granting such and other further relief as this Court may deem just and proper.

COUNT II
FREEBOM OF SPEECH RETALIATION
Maryland Declaration of Rights, Article 40
(All Defendants)

Plaintiff incorporates by reference and re-alleges the allegations contained in the preceding
paragraphs, as if fully set forth below.

91. Plaintiff states that the actions previously complained of herein also violate his
right of freedom of speech and expression, as protected by the l\/laryland Declaration of Rights,
Article 40.

WHEREFORE, Plaintiff prays for ludgment:

(a) issuing an award to compensate for all other non-economic damages incurred
by Plaintiff, including but not limited to, the humiliation, stress, mental
anguish, embarrassment and loss of enjoyment of life suffered in an amount no
less than $500,000.00;

(b) Alternatively, if compensatory damages are not awarded, issuing an award of
nominal damages;

(c) Awarding Plaintiff his costs and reasonable attorney’s fees in this action;

25

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 26 of 29

(d) Grant`rng punitive damages against the Defendants in the amount of
$1,000,000.00; and
(e) Granting such and other further relief as this Court may deem just and proper'.
COUNT III
VIOLATION OF THE LAW ENFORCEMENT ()FFICERS’ BILL OF RIGHTS
Md. Code Ann., Pub. Safety Article §§ 3-101 et seq.
(All Defendants)
Plaintiff incorporates by reference and re-alleges the allegations contained in the preceding
paragraphs, as if fully set forth below.
92. Plaintiff states that the actions previously complained of herein also violate § 3-
103(d) of the Law Enforcement Officers’ Bill of Rights because Plaintiff has been disciplined,
transferred, reassigned or otherwise discriminated against in regard to his employment with
Defendant BPD or threatened with that treatment because he has exercised or demanded the rights
granted under l\/ld. Code Ann., Public Safety §§ 3-101 et seq. and/or he has lawfully exercised his
constitutional rights.
WHEREFORE, Plaintiff prays for ludgment:
(a) issuing an award to compensate for all other non-economic damages incurred by
Plaintiff, including but not limited to, the humiliation, stress, mental anguish
embarrassment and loss of enjoyment of life suffered in an amount no less than
$500,000.00;,
(b) Alternatively, if compensatory damages are not awarded, issuing an award of
nominal damages;
(c) Awarding Plaintiff his costs and reasonable attorney’s fees in this action;

(d) Granting punitive damages against the Defendants in the amount of $1,000,000.00;

and

26

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 27 of 29

(e) Granting such and other further relief as this Court may deem just and proper.
COUNT IV
WRONGFUL EMPLOYMENT PRACTICE
(All Defendants)

Plaintiff incorporates by reference and re-alleges the allegations contained in the preceding
paragraphs, as if fully set forth below.

93. The l\/laryland legislature has created a cognizable statutory interest in the ability
to report crimes without fear of retaliation in terms of personal or property damage. Likewise, the
BPD strictly prohibits purposeful retaliation against or interference with a member who reports or
seeks to report violations of law and/or BPD policy, procedures, or rules.

94. Plaintiff states that the actions previously complained of and, more particularly,
those materially and retaliatory adverse employment actions, including but not limited to, (a
being ostracized, threatened, teased; (b) being detailed to work at Personnel Background
lnvestigations for two (2) months; (c) being denied overtime opportunities offered to other
members of the Marine Unit; (d) being denied training opportunities and work assignments
offered to other members of the l\/larine Unit; (e) having his work schedule modified without
notice; (f) being subjected to oral counseling from Defendant Roepcke; (g) being given retaliatory
Green Sheets by Defendant Roepcke; (h) being charged by Defendant Roepcke and/or other
supervisory members of the BPD on November 6, 2017, and twice on November 9, 2017 and the
discipline imposed thereof; and (i) being involuntarily transferred out of the Marine Unit on

December 13, 2018, constitute a wrongful employment practices in violation of l\/laryland’s and

his employer’s clear mandate to protect whistleblowers.

27

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 28 of 29

95. Plaintiff asserts that a causal relationship exists between his disclosure of police
fraud, misuse and abuse by Defendant Roepcke and within the l\/larine Unit and the adverse
personnel actions

WHEREFORE, Plaintiff prays for ludgmcnt:

(a) lssuing an award to compensate for all other non-economic damages incurred
by Plaintiff, including but not limited to, the humiliation, stress, mental
anguish, embarrassment and loss of enjoyment of life suffered in an amount no
less than $500,000.00;

(h) Alternatively, if compensatory damages are not awarded, issuing an award ot
nominal damages ;

(c) Awarding Plaintiff his costs and reasonable attorney’s fees in this action;

(d) Granting punitive damages against the Defendants in the amount oi
$1,000,000.00; and

(e) Granting such and other further relief as this Court may deem just and proper.

COUN'I` V
INDEMNIFICATION
(Defendants BPD and City)

Plaintiff incorporates by reference and re-alleges the allegations contained in the preceding
paragraphs, as if fully set forth below.

96. l\/.[aryland law provides that public entities are directed to pay any tort judgment for
compensatory damages for which employees are liable within the scope of their employment
activities

97. Upon information and belief, there is a Memorandum of Understanding in place

between Defendants Roepcke and City requiring Defendants BPD and City to indemnify

28

 

 

 

Case 1:18-cv-03999-RDB Document 1 Filed 12/28/18 Page 29 of 29

Defendant Roepcke for judgments arising from acts committed within the scope of his

employment

98. Defendant Roepcke is an employee of Defendant BPD who acted within the scope

of his employment in committing the misconduct described herein.

@Oi§l/\M /itt\/rwi/tl/

lo Anna Schmidt, Esquirc (Bar #10l55)
Danielle E. Marone, Esquire (Bar #27835
Schniidt, Dailey & O’Neill, LLC

300 East Lombard Street

Suite 1440

Baltimore, i\/[aryland 21202

Phone: (410) 783~1296

FaX: (410) 783-1316
jschniidt@sdoiaw.com

dmarone@sdolaw.com
Atrorneysfor Plaintiff Je]j‘i”y E. Taylor

DEMAND FOR JURY TRIAL
rl`he Plaintiff, Jeffry E. Taylor, by and through undersigned counsel, hereby demands a jury

trial as to all issues triable by a jury.

Jo zfinna Schmidt: Esquire (Bar #10155)
Danielle E. Marone, Esquire (Bar #27835
Schrnidt, Dailey & O’Neill, LLC

300 East Lombard Street

Suite l440

Baltimore, Maryland 21202

Phone: (410) 783~1296

Fax: (410) 783-1316
jschmidt@sdolaw.corn

dmarone@sdolaw.com
Attorneysfor' Plaintiff Jej‘i‘y E. Taylor'

29

 

